Citation Nr: 1729141	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  98-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for myositis of the right paravertebral, trapezius, and rhomboid muscles, prior to December 7, 2004, and in excess of 20 percent therefrom.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis (TDIU). 

3.  Entitlement to an initial compensable disability rating for residuals of right thigh trauma (limitation of flexion).

4.  Entitlement to an initial compensable disability rating for residuals of right thigh trauma (limitation of extension).

5.  Entitlement to an increased disability rating in excess of 10 percent for residuals of right thigh trauma (originally claimed as right leg, hip, and knee with an abnormal gait).  


6.  Entitlement to an effective date earlier than April 8, 2016 for the award of service connection for residuals of right thigh trauma (limitation of flexion).

7.  Entitlement to an effective date earlier than April 8, 2016 for the award of service connection for residuals of right thigh trauma (limitation of extension).

8.  Entitlement to service connection for headaches. 

9.  Entitlement to service connection for bilateral hearing loss. 

10.  Entitlement to service connection for osteoarthritis of the hand. 

11.  Entitlement to service connection for a low back disorder. 

12.  Entitlement to service connection for a rotator cuff injury.

13.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder. 

14.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury. 

15.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for refractive error, pingueculum (originally claimed as loss of vision and vision problems) in both eyes.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at law



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


WITNESS AT HEARING ON APPEAL 

Veteran


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1978, with additional periods of active and inactive duty for training, including in November 1982.

This appeal comes properly before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. By that rating action, the RO, in part, assigned an increased 10 percent rating to the Veteran's service-connected myositis of the right paravertebral, trapezius, and rhomboid muscles, effective April 24, 1998--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the 10 percent increased disability rating assigned to the above-cited disability to the Board. 

In November 1998, the Veteran testified before a decision review officer (DRO) on the issue of entitlement to an increased rating for the service-connected myositis of the right paravertebral, trapezius, and rhomboid muscles.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

In a July 2007 decision, the Board granted an increased 20 percent disability rating to myositis of the right paravertebral, trapezius, and rhomboid muscles, effective December 7, 2004.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Secretary's Motion for Partial Remand, the Court, in an October 2007 Order, vacated the portions of the July 2007 decision that denied a rating in excess of 10 percent for the Veteran's myositis of the right paravertebral, trapezius, and rhomboid muscles, prior to December 7, 2004, and in excess of 20 percent, on and after December 7, 2004, and remanded the appeal to the Board.  This matter was then once again remanded by the Board in April 2008 for additional development.

The issue of entitlement to a rating in excess of 10 percent for myositis of the right paravertebral, trapezius, and rhomboid muscles, prior to December 7, 2004, and in excess of 20 percent therefrom was most recently before the Board in July 2013.  At that time, the Board remanded the matter to the RO for substantive development.  Specifically, to obtain outstanding VA treatment records, and to schedule the Veteran for an examination to determine the current (then) severity of this disability.  The requested development has been accomplished and this issue has returned to the Board for further appellate consideration. 

Regarding the issue of entitlement to a TDIU rating, the RO denied this claim in a November 2016 rating action.  The Board finds, however, that the TDIU issue, is part and parcel to his claim of entitlement to an increased rating for the service-connected myositis of the right paravertebral, trapezius, and rhomboid muscles.  Therefore, the Board has added the issue of entitlement to a TDIU rating to the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009).


The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims additional substantive and procedural development is required.

Regarding the claim for an increased rating for myositis of the right paravertebral, trapezius, and rhomboid muscles, remand is required for an adequate examination.  A VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Here, the Veteran's disability is rated under Diagnostic Code 5021.  The diseases under diagnostic codes 5013 through 5024 (which includes myositis under Diagnostic Code 5021) will be rated on limitation of motion of the affected parts, as arthritis, degenerative except for gout, which is rated under diagnostic code 5002.  In the Veteran's case, Diagnostic Code (DC) 5201, is the diagnostic code that is used to rate limitation of arm motion.  38 C.F.R. § 4.71a, DC 5201 (2016).  After review of the Veteran's VA examinations of record, the Board has determined that an additional VA examination is warranted to determine the extent of the Veteran's left shoulder symptomatology in light of Correia.

Regarding the claim for TDIU, remand is required for reajdudication after development of the increased rating claim.  The TDIU issue is issue is inextricably intertwined with the increased rating issue currently on appeal and the issues that are subject of the Manlincon development herein, particularly in light of the fact that the Veteran does not currently meet the requirements for a schedular TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the TDIU claim must be adjudicated prior to the readjudication of the increased rating claim on appeal.

Regarding the remaining claims, remand is required for issuance of a statement of the case (SOC).  Here, in a November 2016 rating decision, the RO granted service connection for residuals of right thigh trauma (limitation of flexion), residuals of right thigh trauma (limitation of extension), denied an increased evaluation for residuals of right thigh trauma (claimed as right leg, hip, and knee with abnormal gait), and denied various claims to reopen and claims for service connection.  In December 2016, the Veteran submitted a notice of disagreement (NOD) regarding the claims for increased evaluations for residuals of right thigh trauma (limitation of flexion), residuals of right thigh trauma (limitation of extension), and residuals of right thigh trauma (originally claimed as right leg, hip, and knee with an abnormal gait), claims for earlier effective dates for the grants of service connection for  residuals of right thigh trauma (limitation of flexion) and residuals of right thigh trauma (limitation of extension), claims to reopen claims for a right knee disorder, residuals of a head injury, and an eye disorder, and service connection for  headaches, bilateral hearing loss, osteoarthritis of the hand, a low back disorder, and a rotator cuff injury.  The RO has not yet issued an SOC and VACOLS indicates that no appeal in that regard has been activated.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the electronic record all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected myositis, right paravertebral, trapezius, and rhomboid muscles.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire and must also identify the current nature and severity of all manifestations of the Veteran's right myositis, right paravertebral, trapezius, and rhomboid muscles.  The examiner is then asked to identify and describe all symptoms and all manifestations attributable to each diagnosis.  The examiner must try to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected myositis, right paravertebral, trapezius, and rhomboid muscles from those attributable to any other diagnosed disability.

If the examiner determines that any current right arm symptoms are the result of conditions other than that for which the Veteran is not service connected (i.e, bilateral shoulder rotator cuff partial tear with osteoarthritis and cervical degenerative disc disease with spondylosis), the examiner must determine whether these symptoms are so inseparable from the Veteran's service-connected myositis, right paravertebral, trapezius, and rhomboid muscles that they are, for all intents and purposes, part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's myositis, right paravertebral, trapezius, and rhomboid muscles.

The examiner must record the range of motion of the right shoulder observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such begins, as well as whether such results in any loss of range of motion.  The examiner must record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (i.e., left shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.
 
The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right shoulder disability conducted, notably those conducted in 2014 and 2016, as well as May 2002 and December 2004.  
 
It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the right shoulder.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.
 
The examiner should specifically report whether limitation of motion of the right (major) arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  The examiner must report whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head.  The examiner must report whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  The examiner must report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula. 
 
In addition, the examiner should indicate whether the Veteran's myositis, right paravertebral, trapezius, and rhomboid muscles results in neurological impairment and, if so, the nerve affected and the degree of severity.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Issue the Veteran a SOC regarding the following issues:  claims for increased evaluations for residuals of right thigh trauma (limitation of flexion), residuals of right thigh trauma (limitation of extension), and residuals of right thigh trauma (originally claimed as right leg, hip, and knee with an abnormal gait), claims for earlier effective dates for the grants of service connection for residuals of right thigh trauma (limitation of flexion) and residuals of right thigh trauma (limitation of extension), claims to reopen claims for a right knee disorder, residuals of a head injury, and an eye disorder, and service connection for headaches, bilateral hearing loss, osteoarthritis of the hand, a low back disorder, and a rotator cuff injury.  Only if the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on an issue, should it be returned to the Board. 

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims, to include the issue of entitlement to a TDIU rating on an extraschedular basis.  If any determination remains unfavorable to the Veteran, then issue an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the increased rating and TDIU issues since issuance of a February 2016 SSOC.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




